 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KEVIN REED,                                       No. 2:19-cv-00275 AC
11                        Plaintiff,
12           v.                                         ORDER
13    ROBERT W. FOX, et al.,
14                        Defendants.
15

16   To: Director of the California Department of Corrections and Rehabilitation, 1515 S Street,
17   Sacramento, California 95814:
18          The Order Directing Monthly Payments from plaintiff’s trust account, ECF No. 10, is
19   HEREBY VACATED. The docket reflects that the filing fee in this case was paid in full on
20   February 19, 2019. No funds shall be deducted from plaintiff’s inmate trust account in relation
21   to this case, and any funds already collected shall be returned.
22          Accordingly, it is HEREBY ORDERED AS FOLLOWS:
23          1. Plaintiff’s IFP status, see E F No. 9, is REVOKED as moot;
24          2. The Order filed at ECF No. 10 is VACATED;
25          3. The Clerk of the Court is directed to serve a copy of this order on the Director,
26                California Department of Corrections and Rehabilitation, 1515 S Street, Sacramento,
27                California 95814;
28
                                                        1
 1        4. The Clerk of the Court is directed to serve a copy of this order on the Financial
 2           Department of the court.
 3   DATED: May 24, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
